DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  “according to claim 1” should be “according to claim 11”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Latterell et al. (US 20040006340 A1) in view of Manwaring et al. (US 20130012934 A1), hereinafter Latterell in view of Manwaring.
Regarding claim 1, Latterell discloses an electrosurgical instrument ([0018]; Figure 1—element 20), comprising: an end effector assembly ([0018]; Figure 1—element 22 & 24), including: first and second jaw members (Figure 1—elements 22 & 24), at least one of the first or second jaw members movable relative to the other from a spaced-apart position to an approximated position to grasp tissue therebetween ([0023]); and a thermal cutting wire disposed on at least a portion of at least one of the first or second jaw members ([0020] & [0021]; Figure 1—element 42; the cut electrode may comprise a fine wire), 
Latterell does not disclose the thermal cutting wire including a conductive core, an inner ferromagnetic coating disposed about the conductive core, and an outer ferromagnetic coating disposed about the inner ferromagnetic coating, wherein the thermal cutting wire is configured for ferromagnetic heating to provide automatic Curie temperature control upon supply of an AC signal thereto.
Manwaring teaches a variety of thermal surgical tools comprising a conductor wire ([0077] & [0079]; Figure 1—element 66) coated with ferromagnetic materials ([0077], [0079], & [0085]; Figure 1—element 65 & 78; ferromagnetic portion 65 comprises ferromagnetic coating 78) for cutting tissue; wherein the conductor wire comprises a conductor (220), an inner ferromagnetic coating disposed about the conductive core ([0178]; Figure 14B & 15—element 78 & 65; ferromagnetic portion 65 & coating 78 that is internal and located directly external to conductor 220), and an outer ferromagnetic coating disposed about the inner ferromagnetic coating ([0178]; Figure 14B & 15—element 65 & 78; ferromagnetic portion 65 and coating 78 located on the external surface), wherein the thermal cutting wire is configured for ferromagnetic heating to provide automatic Curie temperature control upon supply of an AC signal thereto ([0082], [0085], [0156], [0157]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the thermal cutting wire, as disclosed by Latterell, to include the ferromagnetic coatings disposed on the cutting wire, as taught by Manwaring, as both references and the claimed invention are directed toward electrosurgical devices for cutting tissue. As disclosed by Manwaring, the ferromagnetic coating heats rapidly when oscillating electrical energy is directed through the conductor, and the ferromagnetic coating cools rapidly once the oscillating electrical energy is no longer passed through the conductor, which allows the surgeon to deliver a thermal effect only at desired locations, and also limits or prevents the accidental delivery of undesired thermal effects to a patient while waiting for a surgical tool to cool ([0012]), the multi-layered ferromagnetic coating configuration allows for increased heating capacity, while still maintaining quick heating and cooling advantages ([0178]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Latterell, to include the ferromagnetic coatings/portions, as taught by Manwaring, as such a modification would allow for quick heating and cooling which allows a surgeon to deliver a thermal effect only at desired locations and prevents the accidental delivery of undesired thermal effects to a patient while waiting for the surgical tool to cool. 
Regarding claim 2 & 3, Latterell in view of Manwaring disclose all of the limitations of claim 1, as described above. 
Manwaring further teaches wherein the inner ferromagnetic coating defines a first thickness and the outer ferromagnetic coating defines a second, different thickness (claim 2) ([0108], [0131], [0177], [0179], & [0183]; the ferromagnetic material can have a cross-sectional thickness of about 2-10                        
                            μ
                            m
                        
                    , the size of the ferromagnetic coating, associating thickness may be selected based on the type of procedure, the composition of the ferromagnetic coating 78 may be altered to achieve a different curie temperature);  wherein the first thickness is greater than the second thickness (claim 3) ([0131], [0177], [0179]; the composition, size, and associated thickness of the ferromagnetic coating may be altered to achieve a different curie temperature and may be selected based on the type of procedure).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the thermal cutting wire, as disclosed by Latterell, to include the further teachings of Manwaring, as both references and the claimed invention are directed toward electrosurgical devices for cutting tissue. As disclosed by Manwaring, the multi-layered ferromagnetic coating configuration allows for increased heating capacity, while still maintaining quick heating and cooling advantages ([0178]), the size of the ferromagnetic coating, associated thickness, shape, and composition may be altered and selected based on the type of procedure, additionally the composition may be altered to achieve different curie temperatures, which would provide a maximum self-limiting thermal ceiling attribute to the device ([0131] & [0177]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Latterell, to include the further teachings of Manwaring, as such a modification would allow for quick heating and cooling which allows a surgeon to deliver a thermal effect only at desired locations and prevents the accidental delivery of undesired thermal effects to a patient while waiting for the surgical tool to cool, and allow for different curie temperatures to be achieved which would provide a maximum self =-limiting thermal ceiling attribute to the device.  
Regarding claims 4, 5, and 6, Latterell in view of Manwaring disclose all of the limitations of claim 1, as described above
Manwaring further teaches wherein the inner ferromagnetic coating is formed from a first material and the outer ferromagnetic coating is formed from a second, different material (Claim 4) ([0177]; the composition of the ferromagnetic coatings may be altered to achieve different curie temperatures), wherein the second material defines a relatively greater permeability compared to the first material (claim 5) ([0104], [0130], & [0177]; the ferromagnetic coating may have a high permeability to facilitate inductive heating of the ferromagnetic material), wherein the first material defines a relatively greater magnetic loss compared to the second material (claim 6) ([0130], [0169], & [0177]; the ferromagnetic portions may be formed of NiFe, Co, Fe, Ni, MnSb, MnAs, etc).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the thermal cutting wire, as disclosed by Latterell, to include the further teachings of Manwaring, as both references and the claimed invention are directed toward electrosurgical devices for cutting tissue. As disclosed by Manwaring, the multi-layered ferromagnetic coating configuration allows for increased heating capacity, while still maintaining quick heating and cooling advantages ([0178]), the composition and material of the ferromagnetic portion may be altered and selected based on the type of procedure and to achieve different curie temperatures, which would provide a maximum self-limiting thermal ceiling attribute to the device ([0130], [0131] & [0177]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Latterell, to include the further teachings of Manwaring, as such a modification would allow for quick heating and cooling which allows a surgeon to deliver a thermal effect only at desired locations and prevents the accidental delivery of undesired thermal effects to a patient while waiting for the surgical tool to cool, and allow for different curie temperatures to be achieved which would provide a maximum self =-limiting thermal ceiling attribute to the device.  
Regarding claim 7, Latterell in view of Manwaring disclose all of the limitations of claim 1, as described above. 
	Manwaring further teaches wherein the inner ferromagnetic coating defines a first Curie temperature and the outer ferromagnetic coating defines a second Curie temperature different from the first Curie temperature ([0130] & [0177]; the composition of the ferromagnetic portion/coating may be altered to achieve different curie temperatures).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the thermal cutting wire, as disclosed by Latterell, to include the further teachings of Manwaring, as both references and the claimed invention are directed toward electrosurgical devices for cutting tissue. As disclosed by Manwaring, the multi-layered ferromagnetic coating configuration allows for increased heating capacity, while still maintaining quick heating and cooling advantages ([0178]), the composition and material of the ferromagnetic portion may be altered and selected based on the type of procedure and to achieve different curie temperatures, which would provide a maximum self-limiting thermal ceiling attribute to the device ([0130], [0131] & [0177]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Latterell, to include the further teachings of Manwaring, as such a modification would allow for quick heating and cooling which allows a surgeon to deliver a thermal effect only at desired locations and prevents the accidental delivery of undesired thermal effects to a patient while waiting for the surgical tool to cool, and allow for different curie temperatures to be achieved which would provide a maximum self =-limiting thermal ceiling attribute to the device.  
	Regarding claim 8, Latterell in view of Manwaring disclose all of the limitations of claim 7, as described above. 
	Manwaring further teaches wherein the second Curie temperature is greater than the first Curie temperature ([0130] & [0177]; the composition of the ferromagnetic material can be altered to achieve different temperatures).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the thermal cutting wire, as disclosed by Latterell, to include the further teachings of Manwaring, as both references and the claimed invention are directed toward electrosurgical devices for cutting tissue. As disclosed by Manwaring, the multi-layered ferromagnetic coating configuration allows for increased heating capacity, while still maintaining quick heating and cooling advantages ([0178]), the composition and material of the ferromagnetic portion may be altered and selected based on the type of procedure and to achieve different curie temperatures, which would provide a maximum self-limiting thermal ceiling attribute to the device ([0130], [0131] & [0177]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Latterell, to include the further teachings of Manwaring, as such a modification would allow for quick heating and cooling which allows a surgeon to deliver a thermal effect only at desired locations and prevents the accidental delivery of undesired thermal effects to a patient while waiting for the surgical tool to cool, and allow for different curie temperatures to be achieved which would provide a maximum self =-limiting thermal ceiling attribute to the device.  
Regarding claim 9, Latterell in view of Manwaring disclose all of the limitations of claim 1, as described above.
Latterell further teaches wherein a portion of the thermal cutting wire extends along a tissue-treating surface ([0020] & [0021]; Figure 1—element 42) of one of the first or second jaw members ([0020]; Figure 1—elements 24 & 34).
	Regarding claim 10, Latterell in view of Manwaring disclose all of the limitations of claim 1, as described above.
	Latterell further discloses wherein a portion of the thermal cutting wire extends about a distal tip of one of the first or second jaw members ([0021]; Figure 1—element 42 & 44).
Regarding claim 11, Latterell discloses an electrosurgical instrument, comprising: an end effector assembly, including: first and second jaw members ([0018]; Figure 1—element 22 & 24), at least one of the first or second jaw members movable relative to the other from a spaced-apart position to an approximated position to grasp tissue therebetween ([0018] & [0023]; Figure 1—elements 18 & 20); and a thermal cutting wire disposed on at least a portion of at least one of the first or second jaw members ([0020] & [0021]; Figure 1—element 42).
Latterell does not disclose the thermal cutting wire including a ferromagnetic coating configured for ferromagnetic heating to provide automatic Curie temperature control upon supply of an AC signal thereto, the ferromagnetic coating defining an exposed outer surface, the exposed outer surface defining a roughness configured to facilitate attenuation during ferromagnetic heating.
Manwaring teaches an electrosurgical instrument comprising a thermal cutting wire ([0077] 7 [0079]; Figure 1—element 60) the thermal cutting wire including a ferromagnetic coating ([0079] & [0085]; Figure 1—element 65 & 78; ferromagnetic portion 65 comprises ferromagnetic coating 78)  configured for ferromagnetic heating to provide automatic Curie temperature control upon supply of an AC signal thereto ([0085]; the ferromagnetic coating has a calculable curie temperature), the ferromagnetic coating defining an exposed outer surface ([0079]; Figure 1—element 78), the exposed outer surface defining a roughness configured to facilitate attenuation during ferromagnetic heating ([0080], [0177], [0183], & [0179]; Figure 16—elements 190 & 192; the composition of the ferromagnetic coating may be altered, the thickness of the ferromagnetic coating may be altered such that an asymmetrically thinned coating having a small cross-sectional thickness, may generate higher hysteresis losses in the form of heat, thus a therapeutic temperature may be achieved with lower power at the surface with higher flux density 192 compared to a cooler opposite side with diminished flux density 190).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the thermal cutting wire, as disclosed by Latterell, to include a thermal cutting wire comprising a ferromagnetic coating, as taught by Manwaring, as both references and the claimed invention are directed toward electrosurgical devices with thermal cutting wires. As disclosed by Manwaring, the ferromagnetic coating heats rapidly when oscillating electrical energy is directed through the conductor, and the ferromagnetic coating cools rapidly once the oscillating electrical energy is no longer passed through the conductor, which allows the surgeon to deliver a thermal effect only at desired locations, and also limits or prevents the accidental delivery of undesired thermal effects to a patient while waiting for a surgical tool to cool ([0012]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Latterell, to include the ferromagnetic coating, as taught by Manwaring, as such a modification would allow for quick heating and cooling which allows a surgeon to deliver a thermal effect only at desired locations and prevents the accidental delivery of undesired thermal effects to a patient while waiting for the surgical tool to cool. 
	Regarding claim 12, Latterell in view of Manwaring disclose all of the limitations of claim 11, as described above. 
	Manwaring further teaches wherein the roughness is patterned ([0134], [0135], [0177], [0179], [0183], & [0200]; the ferromagnetic coating may be altered to achieve different curie temperatures, the geometry of the ferromagnetic coating and conductor wire may be altered).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the thermal cutting wire, as disclosed by Latterell, to include the further teaching of Manwaring, as described above, as both references and the claimed invention are directed toward electrosurgical devices with thermal cutting wires. As disclosed by Manwaring, the composition and the geometry of the ferromagnetic coating can be altered, the composition can be altered to achieve a different curie temperature and the geometry can be selected for various reasons including rigidity, heat conduction, resistance to thermal heat transfer, surface area, or additional functionality; the geometry can be a symmetrical construction or an asymmetrical construction ([0177], [0179], [0183], & [0200]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Latterell, to include the further teaching of Manwaring, as such a modification would allow for the geometry of the coating to be selected for various reasons including heat conduction, resistance to thermal heat transfer, or surface area.
	Regarding claim 13, Laterell in view of Manwaring disclose all of the limitations of claim 11, as described above.
Manwaring further teaches wherein the roughness is random. ([0134], [0135], [0177], [0179], [0183], & [0200]; the ferromagnetic coating may be altered to achieve different curie temperatures, the geometry of the ferromagnetic coating and conductor wire may be altered).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the thermal cutting wire, as disclosed by Latterell, to include the further teaching of Manwaring, as described above, as both references and the claimed invention are directed toward electrosurgical devices with thermal cutting wires. As disclosed by Manwaring, the composition and the geometry of the ferromagnetic coating can be altered, the composition can be altered to achieve a different curie temperature and the geometry can be selected for various reasons including rigidity, heat conduction, resistance to thermal heat transfer, surface area, or additional functionality; the geometry can be a symmetrical construction or an asymmetrical construction ([0177], [0179], [0183], & [0200]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Latterell, to include the further teaching of Manwaring, as such a modification would allow for the geometry of the coating to be selected for various reasons including heat conduction, resistance to thermal heat transfer, or surface area.
	Regarding claim 14, Laterell in view of Manwaring disclose all of the limitations of claim 11, as described above.
	Manwaring further teaches wherein the roughness is correlated with a skin depth of the thermal cutting wire ([0108] & [0177]; the cross-sectional thickness of the ferromagnetic material is selected as a function of skin depths of the intervening layer 74, the conductor 66 comprises a support having an intervening layer having a cross-sectional thickness of about 2-5 skin depths).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the thermal cutting wire, as disclosed by Latterell, to include the further teaching of Manwaring, as described above, as both references and the claimed invention are directed toward electrosurgical devices with thermal cutting wires. As disclosed by Manwaring, the composition and the geometry of the ferromagnetic coating can be altered, the composition can be altered to achieve a different curie temperature and the geometry can be selected for various reasons including rigidity, heat conduction, resistance to thermal heat transfer, surface area, or additional functionality; the geometry can be a symmetrical construction or an asymmetrical construction ([0177], [0179], [0183], & [0200]), additionally the thickness of the ferromagnetic material is selected as a function of skin depths ([0108]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Latterell, to include the further teaching of Manwaring, as such a modification would allow for the geometry of the coating to be selected for various reasons including heat conduction, resistance to thermal heat transfer, or surface area, and to provide for a proper thickness of the ferromagnetic coating which is selected as a function of skin depths. 
Regarding claim 16, Latterell in view of Manwaring disclose all of the limitations of claim 11, as described above. 
Latterell further discloses wherein a portion of the thermal cutting wire extends along a tissue-treating surface ([0020] & [0021]; Figure 1—element 42) of one of the first or second jaw members ([0020]; Figure 1—elements 24 & 34).
	Regarding claim 17, Latterell in view of Manwaring disclose all of the limitations of claim 11, as described above.
	Latterell further discloses wherein a portion of the thermal cutting wire extends about a distal tip of one of the first or second jaw members ([0021]; Figure 1—element 42 & 44).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Latterell in view of Manwaring and Otsuka et al. (US 20010010272 A1), hereinafter Otsuka.
Regarding claim 15, Laterell in view of Manwaring discloses all of the limitations of claim 11, as described above.
Laterell in view of Manwaring do not disclose wherein a ratio of the roughness to the skin depth is between 2:1 and 3:1.
Otsuka teaches a wiring substrate having a signal wiring suitable for transmission of high frequency signals comprising a surface roughness correlated with skin depth ([0002], [0136]-[0138], & [0140]), wherein a ratio of the roughness to the skin depth is between 2:1 and 3:1 ([0140]; it is desirable to make the surface roughness lower than one third of the skin depth due to the skin effect).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ferromagnetic coating and surface roughness, as disclosed by Laterell in view of Manwaring, to include the teachings of Otsuka, as described above, as both references and the claimed invention are directed toward the transmission of high frequency energy. As disclosed by Otsuka, the smaller the surface roughness becomes in comparison to the skin depth the less become the effect of the surface roughness or the irregular shape of the surface resulting in a smaller increase in the electric resistance, such that it is possible to prevent further increase in the electric resistance due to the skin effect multiplied by the irregular surfaced created, this makes it possible to prevent attenuation of the high frequency signal and to transmit signals with high speed ([0138]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thermal cutting wire, as disclosed by Laterell in view of Manwaring, to include the teachings of Otsuka, as such a modification would allow for the prevention of attenuation of high frequency signals. 
Conclusion
Accordingly, claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794